The only contention made by counsel for plaintiff in error in their brief now before us is directed to the insufficiency of the evidence to support the verdict and judgment of conviction. There is no indication or even a suggestion that the other assignments of error are well founded, and a careful inspection and examination of the record fails to disclose that any error was committed by the court during the progress of the trial.
Counsel in their brief say:
"The crime of stealing a bay horse was complete as soon as Lee took him into his possession and started for Oklahoma City, and there is absolutely no testimony connecting the defendant with the commission of this crime. The only thing that could be claimed under the testimony is that it might tend to prove that Shown was guilty of the crime of receiving stolen property, but under the circumstances the mere possession of the horse is not such a corroboration as ought to sustain a conviction because that possession might have been innocent." *Page 272 
We think this contention is wholly without merit. There was ample proof of the actions, conduct, and incriminating admissions of the defendant corroborative of the testimony of his accomplices, Lee and Terry. There can be no reasonable doubt, in the light of the evidence, of the defendant's guilt in this case. It has been uniformly held by this court that, when the record discloses substantial evidence to support the verdict of the jury, this court will not undertake to retry the questions of fact.
On the whole case, we are clearly of the opinion that the appeal in this case is destitute of merit. The judgment of the district court of Garfield county is therefore in all things affirmed, and the cause remanded thereto, forthwith, with direction to enforce its judgment therein.
FURMAN, P.J., and ARMSTRONG, J. concur.